Citation Nr: 0731151	
Decision Date: 10/03/07    Archive Date: 10/16/07

DOCKET NO.  05-15 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1. Entitlement to service connection for carpal tunnel 
syndrome.

2. Entitlement to a disability rating in excess of 10 percent 
for post-traumatic stress disorder (PTSD).

3. Entitlement to a disability rating in excess of 10 percent 
for minimal deformity of the lateral portion of the right 
shoulder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1983 to February 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan that denied the veteran's claim of 
entitlement to service connection for carpal tunnel syndrome 
and denied the veteran's claims of a rating in excess of 10 
percent for PTSD, and a rating in excess of 10 percent for 
minimal deformity of the lateral portion of the right 
shoulder.  The veteran perfected a timely appeal of these 
determinations to the Board.

The issue of entitlement to a disability rating in excess of 
10 percent for minimal deformity of the lateral portion of 
the right shoulder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The veteran's bilateral carpal tunnel syndrome is not 
etiologically related to either the veteran's period of 
service directly or to the veteran's service-connected right 
shoulder injury.

2. The veteran's PTSD more closely approximates occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or symptoms 
controlled by continuous medication, than occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).


CONCLUSIONS OF LAW

1. Carpal tunnel syndrome was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2007).

2. The criteria for a disability rating in excess of 10 
percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2006), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, a June 2004 
letter to the veteran from the Agency of Original 
Jurisdiction (AOJ) specifically notified him of the substance 
of the VCAA, including the type of evidence necessary to 
establish entitlement to service connection and entitlement 
to an increased rating, and the division of responsibility 
between the veteran and VA for obtaining that evidence.  
Consistent with 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2006), this letter essentially 
satisfied the notification requirements of the VCAA by: (1) 
informing the veteran about the information and evidence not 
of record that was necessary to substantiate his claim; (2) 
informing the veteran about the information and evidence VA 
would seek to provide; (3) informing the veteran about the 
information and evidence he was expected to provide; and (4) 
requesting that the veteran provide any information or 
evidence in his possession that pertained to the claim.

Also, during the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements apply to all five elements of a service 
connection claim, including the disability rating and 
effective date of the award.  The veteran was provided this 
notice in March 2006.  However, as the Board concludes below 
that the preponderance is against the veteran's claim for 
service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  Therefore, despite the inadequate notice 
provided to the veteran on these two elements, the Board 
finds no prejudice to the veteran in processing the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  In this regard, the 
following are associated with the claims file: the veteran's 
service medical records, VA compensation and pension 
examinations, the veteran's testimony before the Board at his 
June 2006 hearing, and written statements from the veteran 
and his representative.  There is no indication that there is 
any additional relevant evidence to be obtained by either VA 
or the veteran.  The Board therefore determines that VA has 
made reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate his claim.

II. Service Connection

The veteran argues that he is entitled to service connection 
for carpal tunnel syndrome.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In the instant case, the veteran's service medical records do 
not reflect any complaints of, or treatment for, carpal 
tunnel syndrome or any other nerve or functional problems of 
the hands.  On April 1990 separation examination, for the 
examination of the upper extremities, the veteran was only 
noted to have had right shoulder scars, and right biceps 
tendon subluxation.  On his report of medical history in 
February 1991, the veteran reported that he did not have nor 
had ever had arthritis, rheumatism, or bursitis, bone, joint 
or other deformity, or lameness.  The veteran at that time 
reported no history of either carpal tunnel syndrome or any 
other problems with his hands.

VA and private post-service medical records indicate that the 
veteran has been diagnosed with and treated for carpal tunnel 
syndrome.

The first indication in the record of carpal tunnel syndrome 
is a November 2000 private chiropractic note, which indicates 
that the veteran stated that his hand had been going numb 
since 1997.  The veteran was noted to have had no decreased 
sensation to the bilateral upper extremities on examination, 
with excellent strength to his bilateral upper extremities.  
He was diagnosed as having possible carpal tunnel syndrome.

A May 2004 letter from the veteran' private physician states 
that the veteran had carpal tunnel syndrome with pain and 
weakness in his hands.

VA medical treatment records dated from June 2003 to May 2006 
indicate treatment for carpal tunnel syndrome of both hands.

On January 2006 VA outpatient examination, the following was 
noted: the veteran complained of increasing right hand 
numbness; examination showed right medial hypesthesia with 
light thenar weakness, tinel sign over the median nerve at 
the right wrist was negative; right median motor and sensory 
conduction studies were abnormal at the wrist, with limited 
needle sampling of the right thenar muscles abnormal; 
electrodiagnostic evidence was consistent with moderate, 
chronic right median mononeuropathy of the wrist (carpal 
tunnel syndrome) without ongoing denervation, and worsening 
to the studies since prior examination in August 2003, and 
asymptomatic left side.

A May 2006 VA note indicates that the veteran had had a left 
carpal tunnel release in 2003, and had done well, and that he 
had a right carpal tunnel release in April 2006 and stated 
that his right hand had improved.  The veteran was noted to 
have had an excellent grip equal to the left hand, and 
excellent motor and sensory peripheral examination, and was 
diagnosed as having excellent status post operative right 
carpal tunnel release.

At his Board hearing in June 2006, the veteran testified 
that, in his eight years in the military, he did a lot of 
computer work.  Also, the veteran's representative indicated 
during the hearing that the veteran's carpal tunnel syndrome 
may be related to nerve impingement of the right shoulder.

After reviewing the record, the Board finds a preponderance 
of the evidence to be against the veteran's claim of service 
connection for carpal tunnel syndrome.

Although the record reflects that the veteran currently has 
carpal tunnel syndrome, there is no indication that such 
carpal tunnel syndrome began in service or is otherwise 
related to his period of service.  Service medical records do 
not reflect that the veteran complained of or was treated for 
carpal tunnel syndrome or any nerve problems related to 
either of his hands.  The November 2000 private chiropractic 
note indicates that the veteran stated that his hand had been 
going numb since 1997, which is approximately 6 years after 
his separation from service, and the veteran has not asserted 
that carpal tunnel syndrome began either in service or 
shortly after his separation from service.  Finally, there is 
no medical opinion or other competent medical evidence of 
record indicating that carpal tunnel syndrome is related 
either to an in-service injury or to the veteran's period of 
service in any other way.

The Board notes the veteran's assertion that he performed a 
great deal of computer work while in service.  However, the 
first indication of carpal tunnel syndrome is a November 2000 
private chiropractic note, which indicates that the veteran 
stated that his hand had been going numb since 1997.  Also, 
the record contains no competent medical evidence linking 
carpal tunnel syndrome to the veteran's service.  Thus, even 
considering the veteran's contention regarding his in-service 
computer work, the Board does not find the evidence of the 
relationship between the veteran's carpal tunnel syndrome and 
his period of service to be in relative equipoise.

The Board also notes the veteran's argument that carpal 
tunnel syndrome might be related to nerve impingement from 
his service-connected right shoulder injury.  However, the 
medical evidence of record also lacks any indication that the 
veteran's bilateral carpal tunnel syndrome is etiologically 
related to the veteran's right shoulder injury in any way.

Finally, the Board notes the veteran's representative's 
arguments that the veteran's carpal tunnel syndrome at least 
warrants a remand in order to obtain a medical etiology 
opinion.  However, the record does not establish that the 
veteran suffered an event, injury or disease related to 
carpal tunnel syndrome in service.  Moreover, the record does 
not contain any medical evidence that suggests a nexus 
between carpal tunnel syndrome and either service or his 
service-connected right shoulder condition, any evidence of 
continuity of symptomatology such as pain or other symptoms 
capable of lay observation from the veteran's period of 
service to the present, or any other such evidence that might 
indicate that a current disability may be associated with 
military service.  Thus, given the current evidence of 
record, the Board does not find that the circumstances of the 
instant case require a remand for a VA medical opinion.  See 
38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006).

Accordingly, service connection for carpal tunnel syndrome is 
not warranted.

III. Increased Rating

The veteran argues that he is entitled to a disability rating 
in excess of 10 percent for PTSD.

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
is assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.  The veteran's 
entire history is reviewed when making disability 
evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1995).

The veteran's psychiatric disability is evaluated under 
Diagnostic Code (DC) 9411, 38 C.F.R. § 4.130.  Under DC 9411, 
the following applies:

A 10 percent evaluation is warranted when there is 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.

A 30 percent evaluation is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent evaluation is warranted when there is 
occupational and social impairment, with reduced reliability 
and productivity, due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more frequently than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.

A 70 evaluation is warranted when there is occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.

In the instant case, the veteran was given a VA psychiatric 
examination in July 2004.  At the time of examination, the 
veteran reported the following: he had a good relationship 
with his wife and a very good relationship with his children; 
he spent most of his time doing yard work and enjoyed music; 
he denied suicidal or homicidal ideations; he denied past 
suicide attempts, hearing voices, seeing things, or the TV or 
radio talking to him; his weapons were taken away in November 
1983 when he was in service; he denied feeling depressed 
currently; he was upset, as he applied for a job as a 
custodian, but was turned down; he slept five to six hours 
when he took Tylenol P.M.; he otherwise woke up with pain; he 
denied feeling anxious or panicky; he got nightmares at least 
twice a month, feeling as if he were in Beirut and seeing 
body bags and waking up with cold sweats; he woke up and went 
to work out and did exercise, even though it was three or 
four in the morning; he got flashbacks two or three times a 
year, and used to get flashbacks more, but they decreased 
because of family support; for 16 days, 12 hours a day, he 
was in the situation of identifying bags with dead people; 
and he admitted distressing recollection of the events.  At 
the time of the examination, it was noted that the veteran 
saw a psychiatrist while in service, that he was not on 
psychiatric medication, and that he had never been admitted 
in a psychiatric hospital.

On mental status examination, the following was noted: no 
abnormal body movements were observed; he was cooperative; 
his mood was euthymic; his affect was angry and irritable 
when talking about his service experience and about his 
arrest in May; he was angry, saying he was not promoted while 
he was in service, and that he would have completed 20 years 
of service; he was mildly dysphoric and tearful while talking 
about his experience in Beirut; there were no signs of 
psychosis; no suicidal or homicidal ideation; he was alert 
and oriented times three; on memory test, he was able to 
remember two out of three after five minutes; on 
similarities, and proverb interpretation, he did well; his 
general fund of knowledge was fair, he had fair insight and 
judgment.  The veteran was diagnosed as having PTSD, and was 
given a global assessment of functioning (GAF) score of 65.  
The examiner noted that the veteran met the full criteria for 
PTSD, that his GAF was 65, as the veteran was able to 
function with his family even though he was having PTSD 
symptoms, that he was having mild symptoms of insomnia, that 
he had meaningful interpersonal relationships and very good 
relationships with his family.

In a May 2005 statement, the veteran argued that he had been 
on sleeping pills since 1989 due to sleep impairment, and 
that there had been several instances of memory loss and 
suspiciousness to the point of mild paranoia.

At his June 2006 hearing, the veteran indicated that he had 
good relationships with his wife, son and daughter, that he 
had anxiety attacks five or six times a year, and that he had 
not seen a doctor in a long time for PTSD.

After reviewing the record, the Board finds that the 
veteran's PTSD does not more closely approximate the criteria 
for a 30 percent disability rating under DC 9411 than those 
for a 10 percent disability rating.  Specifically the Board 
does not find that the veteran's PTSD approximates 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

After reviewing the veteran's July 2004 VA examination, his 
May 2005 statement, and his June 2006 Board hearing 
transcript, the Board has considered the following: that the 
veteran has reported nightmares at least twice a month, 
feeling as if he were in Beirut and seeing body bags and 
waking up with cold sweats; that the veteran reported that he 
had been on sleeping pills since 1989 due to sleep 
impairment; that the July 2004 VA examiner assessed the 
veteran as having mild symptoms of insomnia; that the veteran 
reported flashbacks two or three times a year, and that he 
used to get flashbacks more, but that they decreased because 
of family support; that his flashbacks included distressing 
recollection of the event of identifying bags with dead 
people; that the veteran reported several instances of memory 
loss and suspiciousness to the point of mild paranoia; and 
that the veteran reported that he had anxiety attacks five or 
six times a year.

However, despite the symptoms reported by the veteran, the 
record does not reflect occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.  In this 
regard, the Board notes the lack of any occupational 
impairment due to PTSD noted or discussed on July 2004 VA 
examination, as well as the July 2004 VA examiner's 
assessment that the veteran was able to function with his 
family even though he was having PTSD symptoms, that he was 
having mild symptoms of insomnia, and that he had meaningful 
interpersonal relationships and very good relationships with 
his family.  The Board also notes that the veteran has made 
statements and submitted evidence that his physical 
conditions limit his occupational functioning and 
employability, such as a May 2004 letter submitted by the 
veteran's private physician, and his May 2005 substantive 
appeal, in which the veteran asserted that he had lost many 
jobs because of his shoulder disability, that he could no 
longer work without an assistant, and that he had to hire 
young help to assist him with his business.  However, there 
has essentially been no evidence submitted that the veteran's 
PTSD is productive of occupational impairment or any 
inability to function in an employment setting.

Also, the Board notes that, on July 2004 VA examination, the 
veteran was assessed as having a GAF score of 65.  GAF scores 
ranging between 61 to 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and having some meaningful 
interpersonal relationships.  American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS, Fourth Edition (DSM-IV), p. 32; see 38 C.F.R. 
§ 4.130 [incorporating by reference the VA's adoption of the 
DSM-IV, for rating purposes].  The July 2004 VA examiner 
noted that the veteran's GAF score was 65, as the veteran was 
able to function with his family even though he was having 
PTSD symptoms.  The examiner also noted that that the veteran 
was having mild symptoms of insomnia, that he had meaningful 
interpersonal relationships and very good relationships with 
his family.

Furthermore, the record reflects no current medical treatment 
for PTSD.  At his June 2006 hearing, the veteran testified 
that he had not seen a doctor in a long time for PTSD.  On 
July 2004 VA examination, it was noted that, while the 
veteran saw a psychiatrist while in service, he was not on 
psychiatric medication.  Moreover, the medical record 
reflects essentially no treatment for PTSD since the 
veteran's period of service.

Considering lack of objective evidence of more than mild 
symptoms and mild social or occupational impairment as 
reflected by the findings on the July 2004 VA examination, 
including the GAF score of 65, the lack of other objective 
indications of occupational or social impairment, and the 
lack of any medical treatment for the veteran's PTSD, the 
Board finds the veteran's PTSD to approximate occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or symptoms 
controlled by continuous medication.

Accordingly, a disability rating in excess of 10 percent for 
PTSD is not warranted.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

1. Entitlement to service connection for carpal tunnel 
syndrome is denied.

2. Entitlement to a disability rating in excess of 10 percent 
for PTSD is denied.


REMAND

For the following reasons, the veteran's claim for a 
disability rating in excess of 10 percent for minimal 
deformity of the lateral portion of the right shoulder must 
be remanded.

In several written statements, and at his June 2006 Board 
hearing, the veteran has indicated that there are outstanding 
medical records in the form of employment physical records 
from the U.S. Post Office in Detroit, Michigan dated 
approximately in 2003 and 2004, which the veteran claims were 
the basis of his denial of employment due to his right 
shoulder condition.  In connection with this assertion, the 
veteran has submitted a copy of his application for 
employment with the U.S. Postal Service, dated in December 
2003.  However, the veteran has indicated that his and his 
representative's own attempts to obtain such employment 
physical records have been unsuccessful, and there is no 
indication in the claims folder that the RO has attempted to 
obtain these records.  Therefore, this matter must be 
remanded in order for the RO to attempt to obtain these 
records, to associate them with the claims folder if they are 
available, and to readjudicate the veteran's claim.

Furthermore, the veteran has raised a question as to whether, 
due to marked interference with employment, the regular 
schedular standards are inadequate to evaluate his minimal 
deformity of the lateral portion of the right shoulder.  In 
its March 2005 Statement of the Case, the RO determined that 
the evidence did not present such an exceptional or unusual 
disability picture as to render the application of the 
regular schedular standards impractical.  However, after the 
instant case had been certified to the Board, the veteran 
submitted new evidence that included a letter dated in May 
2004 from the veteran's private physician indicating that, 
due to the veteran's shoulder problems and carpal tunnel 
syndrome, the veteran did not appear to be able to obtain any 
gainful employment, and particularly any employment that 
required physical activity.  Also, any employment physical 
records from the U.S. Postal Service are also relevant in 
determining whether the veteran's service-connected 
disability is productive of such marked interference with 
employment that the regular schedular standards should not 
apply.


Accordingly, the case is REMANDED for the following action:

1.	After securing the necessary release, 
the RO should obtain all clinical 
records and medical evaluations 
associated with the veteran's December 
2003 application for employment with 
the U.S. Postal Service in Detroit, 
Michigan.  The RO should assist the 
veteran in obtaining evidence by 
following the procedures set forth in 
38 C.F.R. § 3.159.  If the records 
sought are not obtained, the RO should 
notify the veteran of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.

2.	After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record and readjudicate the issues on 
appeal, including whether, following 
the procedure set forth at 38 C.F.R. 
§ 3.321(b)(1), the matter of the 
veteran's claim for an increased rating 
for minimal deformity of the lateral 
portion of the right shoulder warrants 
referral to the Under Secretary for 
Benefits or the Director, Compensation 
and Pension Service for consideration 
of the assignment of an extraschedular 
rating.  If any remaining benefit 
sought is not granted to the veteran's 
satisfaction, the RO should issue an 
appropriate supplemental statement of 
the case.  The requisite period of time 
for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, if otherwise in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


